 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAVALLE MARCELLE PORTER,                             Case No.: 18cv2345-CAB-NLS
12                                      Petitioner,
                                                          ORDER ADOPTING REPORT AND
13   v.                                                   RECOMMENDATION [Doc. No. 12]
                                                          AND DENYING PETITION
14   PATRICK COVELLO, Warden,
15                                     Respondent.
16
17         Lavalle Marcelle Porter (“Petitioner”), is a state prisoner proceeding pro se with a
18   Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. §
19   2254. [Doc. No. 1.] This matter was referred to United States Magistrate Judge Nita L.
20   Stormes pursuant to 28 U.S.C. § 636(b)(1)(B). Magistrate Judge Stormes issued a Report
21   and Recommendation (“Report”) recommending the Court deny the petition. [Doc. No.
22   12.] Petitioner filed objections to the Report. [Doc. No. 13.] No reply has been filed
23         Following de novo review of Petitioner’s claims, the Court finds the Report to be
24   thorough, complete, and an accurate analysis of the legal issues presented in the petition.
25   For the reasons explained below, the Court: (1) adopts the Report in full; (2) rejects
26   Petitioner’s objections; (3) denies the Petition for Writ of Habeas Corpus; and (4) denies
27   a certificate of appealability.
28

                                                      1
                                                                                 18cv2345-CAB-NLS
 1                                        BACKGROUND
 2         I. Factual Background
 3         The Report contains an accurate recital of the facts as determined by the California
 4   Court of Appeal, and the Court fully adopts the Report’s statement of facts. As Judge
 5   Stomres correctly noted, the Court presumes state court findings of fact to be correct.
 6         II. State Procedural Background
 7         The Report contains a complete and accurate summary of the state court
 8   proceedings, and the Court fully adopts the Report’s statement of state procedural
 9   background.
10         III. Federal Procedural Background
11         On October 11, 2018, Petitioner filed a Petition for Writ of Habeas Corpus
12   challenging his San Diego County Superior Court conviction. [Doc. No. 1.] On October
13   29, 2018, Petitioner filed a supplemental memorandum in support of his Petition. [Doc.
14   No. 6.] On December 21, 2018, Respondent filed an Answer to the Petition, and lodged
15   portions of the state court record. [Doc. Nos. 9 and 10.] On January 30, 2019, Petitioner
16   filed a Traverse. [Doc. No. 11.]
17         On March 12, 2019, Magistrate Judge Nita L. Stormes issued a Report
18   recommending that the petition be denied. [Doc. No. 12.] On April 3, 2019, Petitioner
19   filed an Objection to the Report. [Doc. No. 13.] In his objection, Petitioner argues that the
20   magistrate judge erred in finding that the state court did not make an unreasonable
21   application of clearly established federal law or an unreasonable determination of the
22   facts in light of the evidence. Because Petitioner has objected to the Report in its
23   entirety, the Court reviews the Report de novo. 28 U.S.C. § 636(b)(1)(C); Holder v.
24   Holder, 392 F.3d 1009, 1022 (9th Cir. 2004).
25                                         DISCUSSION
26         I.      Legal Standard
27         The Report sets forth the correct standard of review for a petition for writ of habeas
28   corpus. Under 28 U.S.C. § 2254(d):

                                                   2
                                                                                  18cv2345-CAB-NLS
 1         (d) An application for a writ of habeas corpus on behalf of a person in
           custody pursuant to the judgment of a State court shall not be granted with
 2
           respect to any claim that was adjudicated on the merits in State court
 3         proceedings unless the adjudication of the claim-
           (1) resulted in a decision that was contrary to, or involved an unreasonable
 4
           application of, clearly established Federal law, as determined by the
 5         Supreme Court of the United States; or
           (2) resulted in a decision that was based on an unreasonable determination of
 6
           the facts in light of the evidence presented in the State court proceeding.
 7   28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 403, 412-13 (2000).
 8         Under § 2254(d)(1), a state court's decision is “contrary to” clearly established
 9   federal law if the state court (1) “arrives at a conclusion opposite to that reached by this
10   Court on a question of law” or (2) “confronts facts that are materially indistinguishable
11   from a relevant Supreme Court precedent and arrives at a result opposite to ours.”
12   Williams, 529 U.S. at 405. A state court's decision is an “unreasonable application” if the
13   application was “objectively unreasonable.” Lockyer v. Andrade, 538 U.S. 63, 75-76
14   (2003).
15         Under § 2254(d)(2), habeas relief is not available due to a state court's
16   “unreasonable determination of the facts” unless the underlying factual determinations
17   were objectively unreasonable. See Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); see
18   also Rice v. Collins, 546 U.S. 333, 341-42 (2006) (the fact that “[r]easonable minds
19   reviewing the record might disagree” does not render a decision objectively
20   unreasonable).
21         II.    Analysis of Petitioner’s Claim
22         Petitioner raises one claim in his Petition: the trial court abused its discretion and
23   violated Petitioner’s Fifth and Fourteenth Amendments to due process of law under the
24   United States Constitution by excluding, pursuant to California Evidence Code section
25   352, the recording of 911 calls that Petitioner made on July 5, 2015 (18 days earlier),
26   where he reported that he was being followed and threatened by men at the same trolley
27   stop where the assault took place. [Doc. No. 1.]
28

                                                   3
                                                                                   18cv2345-CAB-NLS
 1          First, to the extent Petitioner claims that the trial court erred when it excluded the
 2   evidence pursuant to California Evidence Code section 352, state court evidentiary
 3   rulings cannot serve as a basis for habeas relief. Estelle v. McGuire, 502 U.S. 62, 67
 4   (1991). Rather, “a state court’s evidentiary ruling, even if erroneous, is grounds for
 5   federal habeas relief only if it renders the state proceedings so fundamentally unfair as to
 6   violate due process. Spivey v. Rocha, 194 F.3d 971, 977 (9th Cir. 1999). As noted by
 7   Magistrate Judge Stormes, various district courts have held that Rule 352 does not violate
 8   the Constitution on its face and cannot form the basis for habeas relief. [Doc. No. 12 at
 9   14 (citations omitted).]1 Moreover, Petitioner has not shown that the trial court’s
10   decision in this case was contrary to, or an unreasonable application of, clearly
11   established federal law. Spivey, 194 F.3d at 977-78. The trial court heard argument and
12   testimony regarding whether to admit the 911 calls, and reasonably concluded that there
13   was not sufficient evidence to link the 911 calls to the assault, which took place over two
14   weeks later under differing circumstances. In addition, there was other evidence
15   presented going to Petitioner’s guilt, including Petitioner’s testimony and a video of the
16   assault itself. Thus, the decision regarding the 911 calls did not render the state
17   proceedings “fundamentally unfair,” and was not contrary to or an unreasonable
18   application of federal law. Id. Accordingly, the Court adopts the Report and denies the
19   petition as to this claim.
20                              CERTIFICATE OF APPEALABILITY
21          A petitioner complaining of detention arising from state court proceedings must
22   obtain a certificate of appealability to file an appeal of the final order in a federal habeas
23   proceeding. 28 U.S.C. § 2253(c)(1)(A) (2007). The district court may issue a certificate
24   of appealability if the petitioner “has made a substantial showing of the denial of a
25
26
     1
       In his objections, Petitioner cites to Crane v. Kentucky, 476 U.S. 683 (1986). [Doc. No. 13 at 2.]
27   However, Crane involved evidence concerning the voluntariness of the defendant’s confession and
     therefore is not on point. To the extent Crane stands for the general proposition that defendants have a
28   right to present a meaningful defense, Petitioner did so through his own testimony. [R.T. 235 – 303.]

                                                         4
                                                                                             18cv2345-CAB-NLS
 1   constitutional right.” Id. § 2253(c)(2). To make a “substantial showing,” the petitioner
 2   must “demonstrat[e] that ‘reasonable jurists would find the district court's assessment of
 3   the constitutional claims debatable[.]’ ” Beaty v. Stewart, 303 F.3d 975, 984 (9th
 4   Cir.2002) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Petitioner has not
 5   made a “substantial showing” as to the claim raised by his petition, and thus the Court
 6   sua sponte denies a certificate of appealability.
 7                                         CONCLUSION
 8         In sum, Petitioner has not established that the appellate court's decision was
 9   contrary to, or involved an unreasonable application of, clearly established federal law, or
10   was based on an unreasonable determination of the facts in light of the evidence
11   presented in the state courts. The Court hereby: (1) adopts the Report in full; (2) rejects
12   Petitioner's objections; (3) denies the Petition for Writ of Habeas Corpus; and (4) denies a
13   certificate of appealability.
14         IT IS SO ORDERED.
15
16   Dated: April 24, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                  18cv2345-CAB-NLS
